Title: To George Washington from William Heath, 11 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West point Decr 11th 1780
                        
                        The last evening I was honored with yours of yesterday Shall attend to its Injunctions.
                        a quantity of Flour has Just arrived which has relieved us from great distress. I have the honor to be with
                            the greatest respect Your Excellencys most obedt Servt
                        
                            W. Heath
                        
                    